Examiner’s Comments
Instant office action is in response to communication filed 11/7/2019.
Claims 1-20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “a client device comprising a processor and a memory; and a physical access application executable by the client device, the physical access application causing the at least one computing device to at least: initiate authentication of a user account with an identity provider associated with an enterprise, the identity provider authenticating access to a plurality of applications associated with the user account on behalf of the enterprise; in response to authentication of the user account, obtain a virtual badge credential on behalf of the user account, the virtual badge credential being stored in a physical access control server, the physical access control server storing a plurality of badge credentials associated with user accounts; store the virtual badge credential in storage accessible to the physical access application; initiate a personal area network session with an access control reader associated with the physical resource; and provide an encrypted virtual badge credential generated from the virtual badge credential to the access control reader over the personal area network session, wherein the access control reader determines that access to the physical resource is granted based upon the encrypted virtual badge credential.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Lewis et al. (US Pre-Grant Publication No: 2014/0333412 A1) teaches “A system, methods, and devices comprising a virtual badge are disclosed. The virtual badge can be displayed on an electronic device or on another linked or unlinked portable device. For use in both emergency and non-emergency scenarios, the virtual badge comprises images and data which can be scanned, and the capability to alternate colors and/or self-destruct on a pre-set schedule. The system, methods, and devices may use a self-destruct mechanism which renders the virtual badge unusable. Using plugin technologies, the system optionally can enable field collected photos and notes on customizable forms to be mapped, tracked, and time/date stamped, including in a 100% disconnected environment. A modifiable virtual badge can aid in credentialing via certifications and qualifications, inventory, accountability, organization, and efficiency. The system, methods, and devices are designed to aid in access control, and other activities, such as data collection, inventory, accountability, payment gateways, and site management.” but does not teach the indicated subject matter above.

Another art of record Kannakatti Bullappa (US Pre-Grant Publication No: 2017/0337757) teaches “A computer-implemented electronic surveillance system for allowing a user's entrance into a restricted area based on a virtual badge, which is representative of the user, the system comprising: (a) a user database listed with a plurality of user details including the identity details of the user; (b) a badge generation module for generating a virtual badge based on the user details, the virtual badge residing within a smart device; (c) an access database comprising a plurality of badge entries listed there within wherein, each badge entry comprising badge information representative of a virtual badge, the user of which has been pre-granted the right to access the restricted area; and (d) an access means associated with the point of access of the restricted area, the access means comprising: (i) an interactive means for, upon the smart device being brought proximal to the access means, receiving badge information there from, the received badge information pertaining to the corresponding virtual badge; and (ii) a comparison module disposed in operative communication with the access database, the comparison module for comparing the received badge information against the virtual badge entries listed within” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SIMON P KANAAN/Primary Examiner, Art Unit 2492